1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8
     EVARISTO JONATHAN GARCIA,                              Case No. 2:17-cv-03095-JCM-CWH
9
                                          Petitioner,                      ORDER
10           v.
11   NEVADA       DEPARTMENT                     OF
     CORRECTIONS, et al.,
12
                                       Respondents.
13

14           Petitioner’s third unopposed motion for extension of time (ECF No. 15) is GRANTED.

15   Petitioner will have until February 7, 2019, to file an amended petition for writ of habeas corpus

16   in this case.

17           IT IS SO ORDERED.

18                 January
             DATED THIS    10, of
                        __ day 2019.
                                  ____ 2019.
19
20                                                            JAMES C. MAHAN
                                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                        1
